     Case 3:19-cv-07651-EMC Document 219 Filed 12/04/20 Page 1 of 6




 1 WILMER CUTLER PICKERING
   HALE AND DORR LLP
 2 Mark D. Selwyn (SBN 244180)
   mark.selwyn@wilmerhale.com
 3 2600 El Camino Real, Suite 400
   Palo Alto, CA 94306
 4 Telephone: 650 858 6000
   Facsimile: 650 858 6100
 5
   Attorneys for Plaintiff
 6 Apple Inc.

 7 MCKOOL SMITH P.C.
   Samuel F. Baxter (pro hac vice)
 8 sbaxter@mckoolsmith.com
   104 East Houston, Suite I 00
 9 Marshall, TX 75670
   Telephone: 903 923 9001
lO Facsimile: 903 923 9099
11
   Counsel for Defendant
12 Seven Networks, LLC

13

14                               UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16
     INTEL CORPORATION and APPLE INC.,          Case No. 3:19-cv-07651-EMC
17
                  Plaintiffs,
18                                              PLAINTIFF APPLE INC.'S AND
           V.                                   DEFENDANT SEVEN NETWORKS,
19                                              LLC'S JOINT MOTION TO DISMISS
   FORTRESS INVESTMENT GROUP LLC,               WITH PREJUDICE APPLE'S CLAIMS
20                                              AGAINST SEVEN NETWORKS
   FORTRESS CREDIT CO. LLC, UNILOC
   2017 LLC, UNILOC USA, INC., UNILOC
21
   LUXEMBOURG S.A.R.L., VLSI
   TECHNOLOGY LLC, INVT SPE LLC,
22 INVENTERGY GLOBAL, INC., IXI IP, LLC,
   and SEVEN NETWORKS, LLC,
23
                  Defendants.
24

25

26

27

                                                         PLAINTIFF APPLE INC. 'S AND DEFENDANT SEVEN NETWORKS,
                                                    LLC'S JOINT MOTION TO DISMISS WITH PREJUDICE APPLE'S CLAIMS
                                                                                        AGAINST SEVEN NETWORKS,
                                                                                          Case No. 3:19-cv-07651-EMC
      Case 3:19-cv-07651-EMC Document 219 Filed 12/04/20 Page 2 of 6




            Pursuant to the terms of a settlement agreement between Plaintiff Apple Inc. {"Apple") and

 2 Defendant SEVEN Networks, LLC ("SEVEN"), Apple and SEVEN hereby jointly move this Court

 3 pursuant to Federal Rule of Civil Procedure 41 (a)(2) to: (i) dismiss from this action with prejudice

 4 all of Apple's claims and requests for damages, injunctive relief, rescission, divesture and any and

 5 all other relief sought or that could have been sought in this action by Apple against SEVEN, and
 6 (ii) dismiss with prejudice those portions of Apple's claims and requests for damages, injunctive

 7 relief, rescission, di vesture and any and all other relief sought or that could have been sought in this

 8 action by Apple against Defendants Fortress Investment Group LLC, Fortress Credit Co. LLC,

 9 Uniloc 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.A.R.L., VLSI Technology LLC, INVT

10 SPE LLC, Inventergy Global, Inc., and IXI IP, LLC (collectively, "Co-Defendants") that are based

11   on allegations or conduct involving SEVEN or any SEVEN Patents (i.e., any patents assigned to,

12 owned by, or controlled by SEVEN), including but not limited to the acquisition of SEVEN and/or

13 the SEVEN Patents and the licensing, enforcement and litigation of any SEVEN Patents

14 (collectively, "SEVEN Matters"). For avoidance of doubt, the dismissal of such claims and requests

15 for relief will cover only the portions of those claims and requests for relief that are based on

16 allegations or conduct involving SEVEN Matters; any portions of those claims and requests for relief

17 that are not based on allegations or conduct involving SEVEN Matters shall not be dismissed.

18 Nothing herein requires dismissal by Apple of any count in the Amended Complaint.

19          Apple and SEVEN further agree that all attorneys' fees, costs of court, and expenses shall be

20 borne by each party incurring the same.

21
     Dated: December 2, 2020                              Respectfully submitted,
22
     By: Isl Mark D. Selwyn                               By: Isl Samuel F. Baxter
23   Mark D. Selwyn (SBN 244180)                          Samuel F. Baxter (pro hac vice)
     mark.selwyn@wilmerhale.com                           sbaxter@mckoolsmith.com
24   WILMER CUTLER PICKERING                              MCKOOL SMITH
     HALE AND DORR LLP                                    I 04 East Houston, Suite I 00
25
     2600 El Camino Real, Suite 400                       Marshall, TX 75670
26   Palo Alto, CA 94306                                  Telephone: 903 923-9001
     Telephone: + I 650 858 6000                          Facsimile: 903 923-9099
27   Facsimile: +1 650 858 6100
                                                          Counsel for Defendant
     Joseph J. Mueller (pro hac vice)                     SEVEN NETWORKS, LLC
                                                                    PLAINTIFF APPLE INC.'S AND DEFENDANT SEVEN NETWORKS,
                                                               LLC'S JOINT MOTION TO DISMISS WITH PREJUDICE APPLE'S CLAIMS
                                                                                                 AGAINST SEVEN NElWORKS,
                                                                                                    Case No. 3:l9-cv-076S1-EMC
                                                    -I-
     Case 3:19-cv-07651-EMC Document 219 Filed 12/04/20 Page 3 of 6




   joseph.mueller@wilmerhale.com
 1 William F. Lee (pro hac vice)

 2 william.lee@wilmerhale.com
   Timothy Syrett (pro hac vice)
 3 timothy.syrett@wilmerhale.com
   WILMER CUTLER PICKERING
 4 HALE AND DORR LLP
   60 State Street
 5
   Boston, MA 02109
 6 Telephone: + 1 617 526 6000
   Facsimile: + 1 617 526 5000
 7
   Amanda L. Major (pro hac vice)
 8 amanda.major@wilmerhale.com
   Leon B. Greenfield (pro hac vice)
 9
   leon.greenfield@wilmerhale.com
10 WILMER CUTLER PICKERING
   HALE AND DORR LLP
11 1875 Pennsylvania Avenue, N.W.
   Washington, DC 20006
12 Telephone: + 1 202 663 6000
   Facsimile:+ 1 202 663 6363
13
14 Attorneys for Plaintiff Apple Inc.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   PLAINTIFF APPLE INC. 'S AND DEFENDANT SEVEN NETWORKS
                                              LLC'S JOINT MOTION TO DISMISS WITH PREJUDICE APPLE'S CLAIM
                                                                                  AGAINST SEVEN NETWORKS
                                                                                    Case No. 3: l 9-cv-0765 I-EM
                                        -2-
     Case 3:19-cv-07651-EMC Document 219 Filed 12/04/20 Page 4 of 6




 1                                       ECF ATTESTATION

 2         I, Samuel F. Baxter, am the ECF user whose ID and password are being used to file

 3 PLAINTIFF APPLE INC. AND DEFENDANT SEVEN NETWORKS, LLC JOINT MOTION

 4 TO DISMISS WITH PREJUDICE PLAINTIFF APPLE INC. 'S CLAIMS AGAINST

 5 DEFENDANT SEVEN NETWORKS, LLC. I hereby attest that I received authorization to insert

 6 the signatures indicated by a conformed signature (Isl) within this e-filed document.

 7

 8
                                                     By: Isl Samuel F. Baxter
 9

10

11
12

13

14

15

16

17

18

19

20

21

22

23

24

25
26
27

                                                                 PLAINTIFF APPLE INC. 'S AND DEFENDANT SEVEN NETWORKS,
                                                            LLC'S JOINT MOTION TO DISMISS WITH PREJUDICE APPLE'S CLAIMS
                                                                                               AGAINST SEVEN NETWORKS,
                                                                                                  Case No. 3:19-cv-076Sl-EMC
                                                  -3-
      Case 3:19-cv-07651-EMC Document 219 Filed 12/04/20 Page 5 of 6




 1
 2
                                           UNITED STATES DISTRICT COURT
 3                                       NORTHERN DISTRICT OF CALIFORNIA

 4
     INTEL CORPORATION and APPLE INC.,                       Case No. 3:19-cv-07651-EMC
 5
                           Plaintiffs,
 6                                                           [PROPOSED] ORDER GRANTING
                V.                                           PLAINTIFF APPLE INC.'S AND
 7                                                           DEFENDANT SEVEN NETWORKS,
   FORTRESS INVESTMENT GROUP LLC,                            LLC'S JOINT MOTION TO DISMISS
 8 FORTRESS CREDIT CO. LLC, UNILOC                           WITH PREJUDICE APPLE'S CLAIMS
   2017 LLC, UNILOC USA, INC., UNILOC                        AGAINST SEVEN NETWORKS
 9 LUXEMBOURG S.A.R.L., VLSI
   TECHNOLOGY LLC, INVT SPE LLC,
10 INVENTERGY GLOBAL, INC., IXI IP, LLC,
   and SEVEN NETWORKS, LLC,
11
                           Defendants.
12

13

14

15
16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:19-cv-07651-EMC                   [PROPOSED] ORDER GRANTING PLAINTIFF APPLE INC. 'S AND DEFENDANT
                                                     SEVEN NETWORKS, LLC'S JOINT MOTION TO DISMISS WITH PREJUDICE
                                                                         APPLE'S CLAIMS AGAINST SEVEN NETWORKS
      Case 3:19-cv-07651-EMC Document 219 Filed 12/04/20 Page 6 of 6




 1              Presently before the Court is the JOINT MOTION TO DISMISS WITH PREJUDICE

 2 APPLE'S CLAIMS AGAINST SEVEN NETWORKS, filed by Plaintiff Apple Inc. ("Apple") and

 3 Defendant SEVEN Networks, LLC ("SEVEN"). Apple and SEVEN have advised the Court that

 4 they have settled their claims against each other in this matter pursuant to the terms of a settlement

 5 agreement between Apple and SEVEN. The Court GRANTS the Joint Motion, and hereby (i)

 6 dismisses from this action with prejudice all of Apple's claims and requests for damages, injunctive

 7 relief, rescission, divesture and any and all other relief sought or that could have been sought in this

 8 action by Apple against SEVEN, and (ii) dismisses with prejudice those portions of Apple's claims

 9 and requests for damages, injunctive relief, rescission, divesture and any and all other relief sought

10 or that could have been sought in this action in this action by Apple against Defendants Fortress

11 Investment Group LLC, Fortress Credit Co. LLC, Uniloc 2017 LLC, Uniloc USA, Inc., Uniloc

12 Luxembourg S.A.R.L., VLSI Technology LLC, INVT SPE LLC, Inventergy Global, Inc., and IXI

13 IP, LLC (collectively, "Co-Defendants") that are based on allegations or conduct involving SEVEN

14 or any SEVEN Patents (i.e., any patents assigned to, owned by, or controlled by SEVEN), including

15 but not limited to the acquisition of SEVEN and/or the SEVEN Patents and the licensing,

16 enforcement and litigation of any SEVEN Patents (collectively, "SEVEN Matters"). For avoidance

17 of doubt, the dismissal of such claims and requests for relief will cover only the portions of those

18 claims and requests for relief that are based on allegations or conduct involving SEVEN Matters;

19 any portions of those claims and requests for relief that are not based on allegations or conduct

20 involving SEVEN Matters shall not be dismissed. Nothing herein requires dismissal by Apple of

21 any count in the Amended Complaint.

22              All attorneys' fees, costs of court, and expenses shall be borne by each party incurring the

23 same.

24             IT IS SO ORDERED.

25
               DATED: _ _ _ _ _ __
26
                                                             EDWARD M. CHEN
27                                                           UNITED STATES DISTRICT JUDGE

28
     Case No. 3:19-cv-07651-EMC                 [PROPOSED] ORDER GRANTING PLAINTIFF APPLE INC.'S AND DEFENDANT
                                                   SEVEN NETWORKS, LLC'S JOINT MOTION TO DISMISS WITH PREJUDICE
                                                                       APPLE'S CLAIMS AGAINST SEVEN NETWORKS
